                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

ADRIAN MARTINEZ,
                                                           8:20CV271
          Petitioner,

v.                                                          ORDER

DON WHITMIRE, Acting Hospital
Administrator,

          Respondent.

ADRIAN MARTINEZ,
                                                          8:20CV272
          Petitioner,

     v.                                                     ORDER

DON WHITMIRE, Acting Hospital
Administrator,

          Respondent.


      This matter is before the court on Respondent Don Whitmire’s Motion for a
Court Order Authorizing Production of State Court Records. (Filing 19, Case No.
8:20cv271; Filing 20, Case No. 8:20cv272). Upon consideration,

          IT IS ORDERED THAT:

      1.   Respondent’s motion (Filing 19, Case No. 8:20cv271; Filing 20, Case
No. 8:20cv272) is granted.

      2.     For the limited purpose of this case, pursuant to Neb. Rev. Stat. § 71-
961(1)(e), the Clerk of the District Court for Douglas County and/or the Clerk of the
Mental Health Board of the Fourth Judicial District of Douglas County, Nebraska,
shall disclose and produce, to Respondent’s counsel, certified copies of all records
from the Mental Health Board of the Fourth Judicial District relating to the case of
In the Interest of Adrian Martinez, Alleged to be a Dangerous Sex Offender, Case
No. 54,236, so that Respondent may submit those records to this court during the
course of the instant federal habeas corpus action. To the extent they exist, the scope
of the records to be produced includes any document in the Douglas County District
Court deriving from or related to any appeal in In the Interest of Adrian Martinez,
Alleged to be a Dangerous Sex Offender, Case No. 54,236

   Dated this 6th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
